
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1604
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Roybal-Allard
			 (for herself, Mr. Serrano,
			 Mr. Hinojosa,
			 Mr. Sablan,
			 Mr. Ortiz,
			 Ms. Richardson,
			 Mrs. Napolitano,
			 Mr. Gutierrez,
			 Mr. Pastor of Arizona,
			 Mr. Cuellar, and
			 Mr. Berman) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the bicentennial anniversary of
		  Mexican independence and the centennial anniversary of the beginning of the
		  Mexican Revolution.
	
	
		Whereas, on September 16, 2010, Mexico will celebrate two
			 centuries of independence and proud membership in the community of
			 nations;
		Whereas 2010 also marks 100 years since the start of the
			 Mexican Revolution, which ultimately led to the ratification of the Mexican
			 Constitution of 1917;
		Whereas, in the early hours of September 16, 1810, the
			 Catholic priest Miguel Hidalgo y Costilla rang the bells of his church in the
			 small town of Dolores to summon his congregation before issuing the now famous
			 Grito de Dolores (Cry of Dolores), exhorting them to fight for
			 independence from colonial rule;
		Whereas that call to arms reverberated across Mexico,
			 inspiring an outpouring of support for the nascent rebellion;
		Whereas the Mexican people’s brave fight for independence
			 against their colonial oppressors paralleled the United States’ own struggle
			 for freedom during the American Revolution;
		Whereas after more than a decade of struggle, Mexico
			 finally achieved its independence from Spain with the signing of the Treaty of
			 Cordoba in Veracruz, Mexico, on August 24, 1821;
		Whereas, on September 16, 2010, President Calderón will
			 commemorate the passage of 200 years since the Grito de Dolores
			 by ringing the bells of the Palacio Nacional (National Palace) and offering a
			 grito for the 21st century, publically recommitting Mexico to
			 the ideals of liberty and democracy;
		Whereas President Calderón has declared 2010 to be the
			 Año de la Patria (Year of the Nation) and called on his fellow
			 citizens to set Mexico on a new trajectory toward development and
			 progress;
		Whereas a strong relationship with Mexico is critical to
			 the future security and prosperity of the United States;
		Whereas Mexican-Americans have contributed immeasurably to
			 the fabric of national life, enriching the United States both culturally and
			 economically with their music, literature, cuisine, and entrepreneurial
			 spirit;
		Whereas the United States and Mexico share more than a
			 border, embracing a common set of values and aspirations;
		Whereas the relationship between the United States and
			 Mexico has developed and matured over the past 200 years; and
		Whereas the ability of the United States and Mexico to
			 meet their many shared challenges over the next 200 years will depend on
			 continuing to strengthen the ties that bind the two nations: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)joins the people of Mexico in celebrating
			 the bicentennial anniversary of Mexican independence and the centennial
			 anniversary of the beginning of the Mexican Revolution;
			(2)recognizes the
			 many wonderful contributions that Mexican-Americans have made to life in the
			 United States; and
			(3)looks forward to
			 stronger ties and closer collaboration between the people of the United States
			 and Mexico in confronting their many shared challenges in the 21st
			 century.
			
